IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


JOHN T. COLBERT,                            : No. 139 EM 2017
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
HON. GARY GLAZER, JUDGE,                    :
PHILADELPHIA COUNTY,                        :
                                            :
                    Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 26th day of January, 2018, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED. The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.